 Case 6:21-cv-06004-RTD Document 10                        Filed 04/12/21 Page 1 of 1 PageID #: 42



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

ERIC SIMPSON                                                                                      PLAINTIFF

v.                                        Civil No. 6:21-cv-06004

CORPORAL HAMILTON                                                                            DEFENDANT

                                                  ORDER


        Now before the Court is the Report and Recommendation filed February 22, 2021, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

7.) Plaintiff proceeds in this section 42 U.S.C. §1983 action pro se. Judge Ford recommends that Plaintiff’s

Complaint be dismissed without prejudice for failure to state a plausible constitutional claim.

        Plaintiff sought (ECF No. 8) and was granted an extension of time through April 5, 2021 to file

objections to the report and recommendation (ECF No. 9). Despite the extension of the deadline, no party

has filed objections to the Report and Recommendation, and the time to object has now passed. See 28

U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

        Accordingly, it is hereby ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE. The dismissal of this action shall constitute a “strike” under 28 U.S.C. § 1915(g),

and the Clerk is directed to place a § 1915(g) strike flag on the case.

           IT IS SO ORDERED this 12th day of April 2021.




                                                   /s/   Robert T. Dawson
                                                   ROBERT T. DAWSON
                                                   SENIOR U.S. DISTRICT JUDGE
